Citation Nr: 9930056	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original rating for chronic 
sinusitis, status post operative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for 
sinusitis was granted and assigned a 10 percent disability 
evaluation.  The veteran appeals this disability evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's sinusitis is manifested by congestion and 
sinus pain especially during changes in seasons or cold 
weather. 

3. The evidence does not show that the veteran experiences 
three or more incapacitating episodes per year of sinusitis 
that require prolonged antibiotic treatment lasting four to 
six weeks, nor does the evidence show that the veteran 
experiences more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 6513, 6514 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinksi, 2 Vet. App. 629 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218 (1995)).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for sinusitis was granted by the New 
Orleans, Louisiana, RO by means of a rating decision of May 
1997 following review of the relevant evidence, which 
included service medical records showing a history of 
treatment for sinusitis.  The RO assigned a 10 percent rating 
for that disability effective February 19, 1997, the date of 
claim on appeal.

The veteran essentially contends that his sinusitis 
disability is more severe than the 10 percent rating that is 
currently in effect, and that increased compensation is 
warranted therefor.  After a review of the record, the Board 
finds that his contentions are not supported by the evidence, 
and that an increased rating for sinusitis is not 
appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  In order to assign a rating higher than 10 
percent for sinusitis under these regulations, the evidence 
must show three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge and crusting.  38 C.F.R. § 4.97, 
Diagnostic Codes 6513, 6514 (1999).

 
The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

A VA examination report of March 1997 indicates that the 
veteran had no subjective complaints.  Objective examination 
of the external nose and nasal vestibule was normal.  His 
septum was regular and his inferior meatus was clear.  While 
his interior turbinates were noted to be cobblestoned on both 
sides, his middle turbinates, speno ethmoidal recess, 
olfactory area, and superior turbinates were normal.  While a 
polypoid mass was observed coming out from the posterior 
portion of the middle meati, the lower side was noted to be 
"nice and clear."  A diagnosis of continuing chronic 
rhinosinusitis was rendered.  However, an addendum to the 
examination report indicates that a computerized tomography 
scan revealed massive sinuses all of which were completely 
clear with the exception of the left antrum which displayed 
mild mucosal thickening around the periphery.  A revised 
diagnosis of chronic sinusitis with good exteriorization was 
rendered.  

At an October 1997 hearing before a RO hearing officer, the 
veteran indicated that had experienced pain and swelling in 
his sinuses at the location of his inservice surgery.  He 
indicated that he was prescribed antibiotic to keep the 
swelling down in his ear after having a "plug of wax" 
removed and for tenderness in his sinuses.   He stated that 
his sinus problem is mainly seasonal and results in sinus 
pain and swelling when it gets cold.  When his condition is 
aggravated, he must take medication which requires him to 
stay in bed for about a day.  However, after taking the 
medication he would "feel pretty good."  He indicated that 
he has taken antibiotics in the past; however, he was not 
specific on when he took them and he estimated that it was 
approximately two or three years prior to the hearing.  He 
indicated that he had felt a burning sensation in his head in 
the past; however, at the 

time of the hearing he was not experiencing this sensation.  
He indicated that he did not currently have sinus headaches 
and that his nose would crust when it was cold.  

While the veteran complains of sinus pain, swelling, and 
crusting, the medical evidence does not show that he 
experiences three or more prolonged incapacitating episodes a 
year or more than six non-incapacitation episodes a year of 
sinusitis.  On the contrary, the most recent medical evidence 
indicates that during 1997 he sought treatment four times for 
his sinus problem.  VA outpatient treatment records indicate 
that in May 1997, he complained of blowing something out of 
his nose that was black-green.  The treatment record 
indicates that congestion continued with no other complaints 
noted on the treatment record.  An August 1997 outpatient 
treatment record indicates that he was seen for complaints of 
green substances coming from his sinuses with coughing and 
congestion.  The record indicates that he had a fever earlier 
that morning.  A subsequent undated report notes recurrent 
sinusitis and the veteran was given medication for this 
condition.  A report of November 1997 indicates that his 
right ear was being washed out and that he felt much better.  
Resolving sinusitis was noted on the treatment record.  The 
medical evidence does not show that any of his outpatient 
treatment visits were for incapacitating episodes treated 
with four or more weeks of antibiotic treatment.
 
Accordingly, based on the information above, the Board finds 
that the evidence does not show that the veteran experiences 
three or more incapacitating episodes per year of sinusitis 
that require prolonged antibiotic treatment lasting four to 
six weeks, nor does the evidence show that the veteran 
experiences more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Therefore, the Board must and does find that 
the criteria for an increased rating for sinusitis are not 
satisfied.  38 C.F.R. § 4.7 Diagnostic Codes 6513, 6514 
(1999).  



ORDER

An increased rating for sinusitis is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 











